Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 05, 2019

The Court of Appeals hereby passes the following order:

A19D0333. LAURIE SEVILLE v. PAUL GERARD MANNELLINO.

      The parties were divorced in 2015. In 2018, Laurie Seville filed a petition to
modify custody over her minor daughter. Following a hearing, the court declined to
change the custody of the minor child or modify the child support provisions from the
parties’ divorce. Seville filed an application for discretionary review with the
Supreme Court, which transferred the application to this Court. See Case No.
S19D0606 (transferred Jan. 25, 2019).
      Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody.” Thus, when the issue on appeal pertains to child custody,
the order is directly appealable. See Voyles v. Voyles, 301 Ga. 44, 46-47 (799 SE2d
160) (2017). Because Seville seeks to challenge the trial court’s child custody ruling,
the order here may be appealed directly. See id.
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Seville shall have ten days from the date of this order to file a
notice of appeal with the trial court. The clerk of the trial court is DIRECTED to
include a copy of this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/05/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.